Citation Nr: 0709917	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-36 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran had active service from March 1973 to October 
1975.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the Anchorage, 
Alaska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of service connection for hepatitis C is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


REMAND

The veteran seeks service connection for hepatitis C.  The 
veteran asserts that he was diagnosed with non-A/non-B 
hepatitis in service in 1974.  He asserts that on VA 
examination in 1994, while the examiner concluded that 
hepatitis A and hepatitis B tests were negative, the examiner 
did not address hepatitis C.  He notes that he was officially 
diagnosed as having hepatitis C in 2001 which he relates to 
the inservice episode, noting the difficulty in diagnosing 
hepatitis C in the past.

The Board notes that the veteran's service medical records 
indicate that in May 1974, the veteran was hospitalized for 
nine days for an acute viral hepatitis A infection.  
Subsequent service medical records contain no further related 
complaints or treatment.  On VA examination in February 1994, 
normal liver function tests were shown, and there were no 
clinical or laboratory findings of hepatitis.  

The RO denied the veteran's claim for service connection for 
hepatitis in an October 1994 rating decision as no residual 
disability from the inservice acute viral hepatitis A was 
shown.  The veteran did not appeal this determination.  
However, because the current claim for hepatitis C was not 
specifically denied in that prior unappealed rating decision, 
the Board, as did the RO, has considered this claim on a de 
novo basis.  

In support of the current claim, the veteran has submitted a 
statement from a private physician dated in April 2004.  In 
this letter, H.M., M.D., opined that after reviewing the 
veteran's military medical records, it was his opinion that 
the veteran contracted hepatitis C during his military 
service.  He did not provide any rationale for his opinion.  

Based on the foregoing, the Board finds that the veteran 
should be afforded a VA examination with review of the entire 
evidentiary record.  The examiner should provide a medical 
opinion as to whether the veteran's currently diagnosed 
hepatitis C is related to the veteran's military service.  
Also, on remand, if the veteran wishes to provide further 
opinion from Dr. H.M. which includes a rationale for his 
opinion, he may do so.  

A review of the record shows that on an August 2002 VA 
medical report, it was noted that the veteran had a very high 
titer hepatitis C of undefined genotype and a very benign 
liver biopsy in August 2000.  There are no medical records 
dated between a February 1994 VA examination report and this 
August 2002 record, although the veteran has reported that he 
was "officially" diagnosed as having hepatitis C in 2001.  
The RO should determine whether the veteran was treated 
during that interim period for hepatitis, to include the 
biopsy report.  When reference is made to pertinent medical 
records, especially records in VA's possession, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  These records should be obtained in 
compliance with VA's duty to assist.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Contact the veteran and ascertain 
where he was treated for hepatitis 
between February 1994 and the current 
time.  The veteran should also provide 
specific information as to the health 
care provider that diagnosed hepatitis C 
in 2001.  Obtain and associate with the 
claims file copies of all clinical 
records, which are not already in the 
claims file, of the veteran's treatment 
to include the August 2000 biopsy, as 
indicated.  

2.  Schedule the veteran for a VA examination 
to determine the etiology of his hepatitis C.  
The claims file must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed.  Any indicated tests should be 
accomplished.  A rationale for any opinion 
expressed should be provided.

The examiner should opine as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not, 
that the veteran's currently diagnosed 
hepatitis C is related to his military 
service.  The examiner is requested to 
address the veteran's contention that his 
current hepatitis C is etiologically 
related to the viral hepatitis A for 
which he received treatment in service in 
1974. 

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).







 Department of Veterans Affairs


